DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the second accessory having a second pressure accessory threading configured to engage a distal shaft end threading or a distal end threading of the pressure accessory”, “wherein a second pressure accessory is connected to the distal end threading of the pressure accessory such that the system comprises two pressure accessories”, “wherein the first pressure accessory is a ball having a first diameter, wherein the second pressure accessory is a ball having a second diameter, and wherein the first diameter is more than 20% different than the second diameter”, and “wherein the first ball has a first average Shore durometer, wherein the second ball has a second average Shore durometer, and wherein the difference between the first and second average Shore durometers is more than 10”  as claimed in claims 24-27 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-12, 17,18,22-23, 28-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson (US 4037839).

Nelson teaches regarding claims:

1. An adjustable massage appliance comprising: an extendable and retractable shaft having a proximal shaft end and a distal shaft end opposite the proximal shaft end (10 and 12), wherein the shaft comprises two or more concentric tubular segments (10 and 12); a handle connected to the proximal shaft end (8); and a pressure accessory connected to the distal shaft end (24).

5. The appliance of claim 1, wherein the pressure accessory comprises a three-dimensional member having a cubic, cuboid, pyramidal, conical, spherical, cylindrical, or triangular prism form (spherical as seen in FIG 1).

6. The appliance of claim 1, wherein the pressure accessory is replaceably detachable from the distal shaft end (via threading at 22).

7. The appliance of claim 6, wherein the distal shaft end comprises distal end threading configured to engage pressure accessory threading connected to the pressure accessory (threading at 22 as seen in FIG 1).

8. The appliance of claim 6, wherein the handle is replaceably detachable from the proximal shaft end (disassembly by detaching threads at 22 and 32 as best understood).

9. The appliance of claim 8, wherein the proximal shaft end comprises proximal end threading configured to engage handle threading connected to the handle (threading at 32 at least indirectly coupling the shaft to the handle).

10. The appliance of claim 8, wherein the pressure accessory is replaceably detachable to the shaft (by detaching and reattaching an accessory 24 via threading 22).

11. The appliance of claim 1, wherein the distal shaft end extends within the pressure accessory (as best understood, the distal shaft threading extending to plug protrusion 22 of ball 24, meeting the claimed limitation).

12. The appliance of claim 1, wherein the distal shaft end extends to the center of the pressure accessory (as seen in FIG 1, at least partial extension into plug 22 of 24 as best understood).

17. The appliance of claim 8, further comprising a second pressure accessory (52), wherein the proximal shaft end comprises proximal end threading (32) configured to engage threading connected said second pressure accessory and said second pressure accessory is replaceably detachable from the proximal shaft end (as seen in FIG 1 and as discussed above with respect to the accessory 24).

18. The appliance of claim 1, wherein the extendable and retractable shaft comprises at least two concentric tubular segments (10 and 12).


22. A massage system for self-massage comprising: (1) an adjustable massage appliance comprising: an extendable and retractable shaft having a proximal shaft end and a distal shaft end opposite the proximal shaft end, wherein the shaft comprises two or more concentric tubular segments; a handle connected to the proximal shaft end, and a pressure accessory connected to the distal shaft end, wherein the distal shaft end comprises distal end threading configured to engage a pressure accessory threading connected to the pressure accessory (as discussed above); and wherein the pressure accessory is replaceably detachable from the proximal shaft end (at least indirectly) and the pressure accessory is replaceably attachable to the handle (as discussed above and at least indirectly).

23. The massage system of claim 22, wherein an end of the handle comprises threading configured to engage pressure accessory threading connected to the pressure accessory (threading 32 for attachment to a secondary pressure accessory 52).

28. A method of self-administering massage therapy on a body or limb, the method comprising: providing an extendable massage appliance comprising an extendable and retractable shaft having a proximal shaft end and a distal shaft end opposite the proximal shaft end, a handle connected to the proximal shaft end, and a ball connected to the distal shaft end; and extending the extendable and retractable shaft to a desired length; positioning the ball proximate to a muscle targeted for massage therapy while holding the handle; and applying weight of the body or limb into the targeted muscle (structure as discussed above, method steps performed when using the baton during self-defense according to the broadest reasonable interpretation of the method steps).

29. The method of claim 28, further comprising: shifting weight of the body or limb into the targeted muscle by incremental movement of the body or limb against the ball to vary an amount of pressured placed on the targeted muscle by the ball (method steps performed when using the baton during self-defense according to the broadest reasonable interpretation of the method steps.

30. The method of claim 28, further comprising: adjusting the length of the extendable and retractable shaft to a second desired length; positioning the ball proximate to a second muscle targeted for therapy while holding the handle and then releasing the handle; and pressing the second muscle towards the ball and the surface, thereby applying pressure to the ball (method steps performed when using the baton during self-defense according to the broadest reasonable interpretation of the method steps.

31. The method of claim 28, further comprising: positioning the ball proximate to a second muscle targeted that is adjacent to the first targeted muscle by holding the handle; pressing the second muscle towards the ball and the surface, thereby applying pressure to the ball; and shifting weight of the body or limb into the second targeted muscle by incremental movement of the body or limb against the ball to vary an amount of pressured placed on the second targeted muscle by the ball (method steps performed when using the baton during self-defense according to the broadest reasonable interpretation of the method steps).

32. The method of claim 31, further comprising: repeating the positioning, pressing, and shifting steps for a third or subsequent muscle adjacent to the second or subsequent targeted muscle (method steps performed when using the baton during self-defense according to the broadest reasonable interpretation of the method steps).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 13-16, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson.

Nelson teaches regarding claim:

2. The appliance of claim 1, but does not specifically teach the above wherein the pressure accessory comprises a ball having a diameter in the range from 60 mm to 80 mm. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the ball of the device of Nelson to have a diameter within the claimed range since it has been held that “where the only difference between the prior art and the claims was a recitation of the relative dimension of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distant from the prior art device.” In the instant case, the device of Nelson would not operate differently with the claimed diameter. Further, applicant places no criticality on the diameter claimed, indicating only that the diameter is within a relatively broad range of possibilities.

3. The appliance of claim 1, but does not teach the above wherein the pressure accessory comprises a ball having an average Shore durometer in the range from 30 to 90. However, it has long been held to be well within the abilities of one of ordinary skill in the art to make various modifications that result in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—it has been held that there exists in these situations a motivation to modify a prior art invention. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the ball of Nelson have a durometer within the claimed range to result in a strong and durable apparatus. Further, applicant places no criticality on the durometer, indicating only that it lies within a broad range of possibilities. 

4. The appliance of claim 1, wherein the outer surface of the pressure accessory comprises a first region and a second region, wherein the first and second region each independently comprise at least 10% of the outer surface of the pressure accessory, wherein the first region has a first average Shore durometer, wherein the second region has a second average Shore durometer (regions as such are arbitrary and inherently have a Shore Durometer), but Nelson does not teach the above wherein the difference between the first and second average Shore durometers is greater than 10. However, it has long been held to be well within the abilities of one of ordinary skill in the art to make various modifications that result in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—it has been held that there exists in these situations a motivation to modify a prior art invention. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the ball of Nelson have regions of different Shore durometers, the difference being greater than 10 durometers to yield the predictable result of a baton having regions of different durometers for providing a user with different options for the amount of force to use against an opponent in self-defense scenarios. Applicant places no criticality on the durometer difference, indicating only a lower bound of difference and permitting a broad range of possibilities.

13. The appliance of claim 1, but does not teach the above wherein the pressure accessory comprises a material selected from the list consisting of natural rubber, synthetic rubber, silicone, elastomer, polymer, wood, and plastic. The Office Takes Official Notice that making an object of a selected one of the above materials, such as rubber, wood, or hard plastic, is old and well known in the art. Including such a material with the Nelson invention would provide the advantage of making the device durable and inexpensive to product and maintain. Therefore, the addition of such a material to the prior art invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

14. The appliance of claim 1, but does not teach the above wherein the extendable and retractable shaft is configured to extend to a length of 4 feet, and to retract to a length of 1 foot. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Nelson to extend and collapse as claimed since it has been held that “where the only difference between the prior art and the claims was a recitation of the relative dimension of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distant from the prior art device.” In the instant case, the device of Nelson would not operate differently with the claimed extension or retraction. Further, applicant places no criticality on the dimensions claimed.

15. The appliance of claim 1, but does not teach the above wherein each of the tubular segments independently has a wall thickness in the range from 0.02 inches to 0.2 inches. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Nelson to have the wall thickness claimed since it has been held that “where the only difference between the prior art and the claims was a recitation of the relative dimension of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distant from the prior art device.” In the instant case, the device of Nelson would not operate differently with the claimed wall thickness. Further, applicant places no criticality on the dimensions claimed, indicating only that they fall within a relatively broad range of possibilities.

16. The appliance of claim 1, but does not teach the above wherein the outer surface of the pressure accessory comprises a plurality of protrusions, wherein the protrusions have a first average Shore durometer, wherein the pressure accessory has a second average Shore durometer, and wherein the difference between the first and second average Shore durometers is greater than 10. The holds the same logic applied to claim 4 applies to the durometers claimed here. Regarding the protrusions, The Office Takes Official Notice that adding protrusions to a ball of a self defense apparatus (e.g. a morning star) is old and well known in the art. Including protrusions with the prior art invention would provide the advantage of increased self-defense efficacy. Therefore, the addition of protrusions to the ball of the nelson prior art invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

19. The appliance of claim 1, each concentric tubular segment having a diameter, wherein the diameter of each tubular segment is different from one another (to allow telescopic action), wherein the extendable and retractable shaft in its extended state has a tapered longitudinal axis profile from the proximal shaft end to the distal shaft end (by nature of the gradually decreasing diameters of each tubular segment), but does not teach the above wherein the extendable and retractable shaft comprises seven or more concentric tubular segments. However, it has long been held to be well within the abilities of one of ordinary skill in the art to make various modifications that result in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—it has been held that there exists in these situations a motivation to modify a prior art invention. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase the number of tubular segments of Nelson to fall within the claimed range to result in a longer extension, and more compact retracted apparatus. Further, applicant places no criticality on the number of segments, indicating only that it lies within a broad range of possibilities.

20. The appliance of claim 1, wherein the tubular segments comprise a material selected from the group consisting of metal, steel, aluminum, plastic, and wood. The Office Takes Official Notice that making an object of a selected one of the above materials, such as metal, wood, or hard plastic, is old and well known in the art. Including such a material with the Nelson invention would provide the advantage of making the device durable and inexpensive to product and maintain. Therefore, the addition of such a material to the prior art invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

21. The appliance of claim 1, wherein the handle comprises a material selected from the list consisting of foam, rubber, silicone, wood, and plastic. The Office Takes Official Notice that making an object of a selected one of the above materials, such as rubber, wood, or hard plastic, is old and well known in the art. Including such a material with the Nelson invention would provide the advantage of making the device durable and inexpensive to product and maintain. Therefore, the addition of such a material to the prior art invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117. The examiner can normally be reached 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784